Citation Nr: 0705912	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-41 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for 
multiple noncompensable disabilities.

2.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.

3.  Entitlement to an initial compensable rating for a back 
condition.

4.  Entitlement to an initial compensable disability rating 
for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that granted the veteran's claims 
of entitlement to service connection for L4-5 herniated 
nucleus pulposus with spinal stenosis, with a disability 
rating of 0 percent, and bilateral hearing loss, with a 
disability rating of 0 percent, as well as a July 2005 rating 
decision of the RO in Cleveland, Ohio granting the veteran's 
claim of entitlement to service connection for tinnitus, with 
a disability rating of 10 percent..  The veteran perfected 
timely appeals of these determinations to the Board.

In November 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The issues of entitlement to an initial compensable rating 
for a back condition and entitlement to an initial 
compensable disability rating for hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the November 2006 hearing before the Board, and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew on the record his substantive appeal 
concerning the issue of entitlement to an initial compensable 
disability rating for multiple noncompensable disabilities.

2.  The veteran experiences recurrent bilateral tinnitus for 
which the maximum scheduler rating of 10 percent is assigned.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of a compensable disability rating for multiple 
noncompensable disabilities have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to a compensable disability rating for 
multiple noncompensable disabilities

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the appellant withdrew his Substantive Appeal 
concerning the claim of entitlement to a compensable 
disability rating for multiple noncompensable disabilities on 
the record at his November 2006 hearing.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration regarding this claim.  Thus, the Board does not 
have jurisdiction to review this claim, and it is dismissed.

II.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus

The veteran argues that he is entitled to a scheduler 
evaluation in excess of 10 percent for his service-connected 
bilateral tinnitus.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 
6260, which limits a veteran to a single schedular disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.

The maximum schedular rating available for tinnitus is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260; see 
38 U.S.C.A. § 1155.  As there is no legal basis upon which to 
award a higher evaluation than 10 percent for bilateral 
tinnitus, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).




ORDER

1.  Entitlement to an in initial compensable disability 
rating for multiple noncompensable disabilities is dismissed.

2.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is denied.


REMAND

The issues entitlement to initial compensable disability 
ratings for a back condition and hearing loss must be 
remanded for the reasons below.

The RO's assignment of a 0 percent disability rating for both 
the veteran's back condition and the veteran's hearing loss 
condition were based on a June 2004 VA orthopedic examination 
and June 2004 audiology examination, respectively.  Since 
that time, the veteran has submitted additional evidence in 
the form of private chiropractic treatment records dated from 
February 2004 to December 2005, and a private audiology 
examination dated in January 2006.  This evidence submitted 
by the veteran contains examination results that appear to 
speak directly to the rating criteria for back conditions and 
hearing loss, and indicate that one or both of the veteran's 
disabilities might have gotten worse since the veteran's June 
2004 VA examinations.  However, such examination results are 
expressed on medical charts that the Board is not qualified 
to interpret.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, the instant case must be remanded for 
VA to obtain medical opinions from examiners who, after a 
review of all the available evidence, determine the extent of 
the veteran's back condition and hearing loss disabilities.

Also, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice must explain 
what types of evidence are needed to establish both a 
disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should afford the veteran a VA 
examination by an examiner or examiners 
with the appropriate expertise in order 
to determine the nature and extent of 
any current back condition.  The claims 
folder and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
All studies and tests deemed 
appropriate by the examiner should be 
performed, and all findings set forth 
in detail.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.  The 
report of the examination should be 
associated with the claims folder.

3.	The RO should afford the veteran a VA 
audiology examination by an examiner or 
examiners with the appropriate 
expertise in order to determine the 
extent of any current hearing loss.  
The claims folder and a separate copy 
of this remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  All studies and tests deemed 
appropriate by the examiner should be 
performed, and all findings set forth 
in detail.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.  The 
report of the examination should be 
associated with the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


